DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Response to Amendment
In response to the office action from 8/12/2020, the applicant has submitted a request for continued examination, filed 12/14/2020, amending claims 1, 2, 10-11, 19 and 20, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and determined persuasive. Therefore claims 1-5, 7, 9-16, and 18-20 are allowable over prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
FOR SEARCH AND RETRIEVAL” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file Ms. Naomi Rosenman-Helfand on 2/8/2021.

Amend the abstract as follows:

A method for determining whether a text complies with a query, an apparatus and a computer program product, the method comprising: obtaining a macro comprising a plurality of representations of a query; and executing the macro against a database comprising a simplified representation of at least one phrase within the text, to determine 10 whether the text complies with any of the representations of the query. The simplified representation is presented in the form of: conferrer (carrier; bearer; substrate; descriptor) and provides information pertaining to who, what, when and how with respect to the text associated with the simplified representation.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 10 and 19  teach  how to aid a search retrieval system to  rapidly provide “text” (search results) in response to a “query” (query). In so doing it generates a “database” of “text” (search results also referred to as “phrases”) when the “text” is converted into a “simplified representation”. This “database” is “populat[ed]” and subsequently used. This is method of storing search results for queries in order to help address providing search results to similar queries should they appear in future but since they are stored, it would be much faster.
How  this  “simplified representation” is produced and “populated” in the “database” is crucial. It goes through the following steps: “text” is “convert[ed]” “into a dependency representation” where each “sentence” in that “text” is represented  by “binary relations” (e.g “predicate-subject”, “predicate-object” (Par. 0028)). The “text” is also “convert[ed]” into a “constituency representation” where each “sentence” is turned into a “tree” “consisting of phrases” and “words”. Using the “dependency representation”, it “identifies” “core components” (i.e., “phrases” tagged with part of speech tags of “verb” “noun” “proposition” (Table 9)). In parallel it “extracts” “phrases” from the “constituency representation”, to determine that the “core components” obtained using “dependency representation” “are embedded within” “phrases” that were obtained using “constituency representation” (i.e., the two representations in 
The novelty is that these “simplified representations” as well as the “queries” are generated in the following specific format: “conferrer (carrier, bearer, substrate, descriptor)”. Here the “carrier” “answers” “who” “or” “what” (specification ¶ 0037), the “bearer”  “answers” “who” “or” “what” “if the receiver of an action is intended” (specification¶ 0038), a “substrate” “answers the questions” “when” “or” “where” (¶ 0039), “descriptor” “answers the question how” (¶ 0040), and finally “conferrer can take multiple arguments of the same semantic role” (¶ 0041). This representation in this format is then “index[ed]” and stored in the “database”. This “avoids complete transformation of” (i.e. storage of) the “text” associated with the “simplified representation”, and therefore should help much faster information retrieval.
As a last step the “queries” are also applied by the “conferrer” operator to result in a “macro” are executed against the said “database” as indexed to determine which “simplified representation” (search result) “complies” (i.e. matches) with the “macro” (query).
The prior art of record Ramanath et al. (US 2020/0005153) does teach “generating search results for the search query” (¶ 0002); ¶ 0101 teach generating “a plurality of query representations” and for “each one of the plurality of query representations” it obtains “plurality of search result representations” ; ¶ 0096: “search 
Furthermore, Ramanath et al. although teaches “map a noisy high dimensional query to a low dimensional representation to make the matching” (¶ 0070), but does not specifically identify the “low dimensional” characteristic with something that involves “storing relevant parts and avoiding complete transformation” (i.e., something taking less storage). Furthermore it is silent on any other attributes pertaining to “where”, “when” “how” and “what” associated with either the “query” and/or its associated generated “search result” and embedded in the corresponding “low dimensional representation” and thus it does not read on the claimed feature that it could be equated with being of the format or at least consistent with the format “conferrer (carrier; bearer; substrate; descriptor)”.
Further search did not produce any prior art teaching this phenomenon and therefore these claims became allowable. Claims 2-5, 7, 9 (dependent on claim 1), 11-16 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Farzad Kazeminezhad/
Art Unit 2657
February 6th 2021.